Citation Nr: 9908927	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
April 1996 that denied the claimed benefits.


REMAND

The record contains several references to potentially 
relevant medical records cited by the veteran.  The veteran 
stated that he was treated at the VA facility in Hampton, 
Virginia, and Savannah, Georgia.  The veteran has also stated 
that he received treatment from Eastern State Hospital in 
Williamsburg, Virginia, and Central State Hospital in 
Petersburg, Virginia.  All of these treatment records are not 
currently contained in the claims folder, and since they have 
been identified by the veteran as being pertinent, they must 
be obtained.  The Department of Veterans Affairs (VA) has a 
duty to assist the appellant in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1997).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist the appellant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
medical records to which he has referred and obtaining 
adequate VA examinations.  The Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran has also pointed to a specific in-service 
stressor as the cause of his PTSD.  The veteran states that 
he served with B Company, 169th Engineer Battalion from June 
1966 to June 1967.  According to the veteran, while serving 
with this unit, he was involved directly in an ammunition 
dump explosion caused by enemy sappers near Long Binh in 
September 1966.  The RO has not attempted to verify the 
veteran's account of this in-service stressor through the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  

Additionally, in Masors v. Derwinski, 2 Vet. App. 181 (1992), 
the Court mandated that the VA must obtain a Social Security 
Administration (SSA) decision granting disability benefits 
and the medical records upon which such a decision was based.  
In this case, the veteran is apparently in receipt of Social 
Security disability benefits, but the records used in 
arriving at this decision have not been associated with the 
claims folder.

Fulfillment of the statutory duty to assist also includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991). 

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The veteran should be furnished with 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
treatment for his psychiatric illnesses 
since his release from active duty.  The 
RO should then attempt to obtain all such 
records, to include those from the VA 
facilities in Hampton, Virginia, and 
Savannah, Georgia, as well as private 
facilities at Eastern State Hospital in 
Williamsburg, Virginia, and Central State 
Hospital in Petersburg, Virginia.  All 
records obtained should be associated 
with the claims folder.

2.  The RO should contact the Social 
Security Administration and request a 
copy of any formal decision made relative 
to the veteran's claim for benefits with 
that agency, together with photocopies of 
all medical records used in making that 
determination.  All records obtained 
should be associated with the claims 
folder.

3.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special psychiatric examination in order 
to ascertain the nature of any 
psychiatric disorder(s) present together 
with the proper diagnosis(es) thereof to 
specifically include PTSD.  All indicates 
tests to include psychological testing 
should be accomplished.  It is imperative 
that the psychiatrist reviews the entire 
claims folder prior to the examination so 
that all disability may be viewed in 
relation to its history.  The 
psychiatrist should render an opinion as 
to whether the veteran currently suffers 
from PTSD, and if PTSD is diagnosed, then 
the psychiatrist should specify for the 
record the stressor(s) relied upon to 
support the diagnosis, and provide the 
factors upon which the diagnosis was 
made.  The examiner should also be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current psychiatric disorder 
other than PTSD had its origins in or is 
otherwise related to service.  A complete 
rationale for any opinion expressed must 
be provided.

4.  If PTSD is diagnosed, the RO should 
request the USASCRUR (formerly the United 
States Army and Joint Services 
Environmental Support Group) 7798 Cissna 
Road, Springfield, VA 22150, to verify 
the claimed stressors reported by the 
veteran to include the ammunition dump 
explosion reported by the veteran to have 
occurred in September 1966 while he was a 
member of the 169th Engineers.  A copy of 
the veteran's personnel records should be 
forwarded along with the request for 
verification.

5.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


